DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,672,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 1/05/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The double patenting rejection of claims 1-13 has been withdrawn because Applicant has filed the necessary Terminal Disclaimer. 
Applicant’s arguments, see REMARKS, filed 1/05/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn because the subject matter of independent claims 1 and 9 is supported by the specification of U.S. Patent 8,380,346, which is a parent patent of this application (see pages 6-7 of the REMARKS filed 1/05/2022).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 discloses, “(b) indicating the location into which each medicament is to be hand-loaded by operating the docking station circuitry so that an indicator is in the yes state to provide the visible information proximate the one or more locations into which the medicament is to be hand-loaded” which, in combination with the rest of the claim language, teaches a method that is novel over the prior art of record. Independent claim 9 discloses, “(b) indicating the location into which each medicament is to be hand-loaded by operating the docking station circuitry so that an indicator is in the yes state to provide the light proximate the location into which the medicament is to be hand-loaded” which, in combination with the rest of the claim language, teaches a method that is novel over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
1/25/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655